        Case 1:19-cv-00703-WJ-JFR Document 88 Filed 01/22/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

DINE CITIZENS AGAINST RUINING
OUR ENVIRONMENT, et al.,

               Plaintiff,
       v.                                                 Case No. 1:19-cv-00703 WJ/JFR

DAVID LONGLY BERNHARDT,
in his official capacity as Secretary of
the United States Department of the
Interior, et al.,

               Defendant.

                            NOTICE OF ATTORNEY WITHDRAWAL

       Christopher F. Jeu, Assistant United States Attorney, hereby withdraws as counsel for

Defendant United States of America in the above-captioned case.   Defendant United States of

America will continue to be represented by other U.S. Department of Justice counsel.

                                            Respectfully Submitted,

                                            JOHN C. ANDERSON
                                            United States Attorney


                                            /s/ Christopher F. Jeu 1/22/20              ___
                                            CHRISTOPHER F. JEU
                                            Assistant United States Attorney
                                            P.O. Box 607
                                            Albuquerque, NM 87103
                                            (505) 224-1458
                                            Christopher.Jeu@usdoj.gov

                                  CERTIFICATE OF SERVICE

       I hereby certify that on January 22, 2020, I filed the foregoing pleading electronically
through the CM/ECF system which caused all parties or counsel to be served by electronic means
as more fully reflected on the Notice of Electronic Filing.

                                            /s/ Christopher F. Jeu     ___
                                            CHRISTOPHER F. JEU
                                            Assistant United States Attorney
